Title: To George Washington from James Craik, 7 September 1781
From: Craik, James
To: Washington, George


                  
                     Sir
                     Head of Elk Sept. 7. 1781.
                  
                  In answer to the question put by your Excellency this Morning Whether if the present Vacancies in the medical department were filled up there would be a sufficient Number of Hospital Physicians and Surgeons to detach to General Greene without his continuing those whom he has given temporary appointments?
                  I am of Opinion that should the Vacancies be filled up by the Gentlemen already recommended their number will be sufficient for the purpose alluded to and that application should be made to Dr Cochran to detach for the Southern Service Gentlemen who are at present serving with him as there are only two Gentlemen serving with the Marquis in Virginia who are recommended for promotion who together with those serving with the Troops under your Excellencys immediate Command will not be more than sufficient to discharge properly the duties of the departments.  I am with the greatest respect &
                  
                  
                     James Craik
                  
                  
                     Copy
                  
               